On the 10th day of October, 1928, a grand jury in Carter county returned an indictment against Virgil Harris and R.T. Sheegog charging embezzlement of certain funds of Carter county in the possession and keeping of Virgil Harris as deputy county treasurer of said county. A jury was impaneled, and at the *Page 422 
close of the state's evidence the defendants moved the court to advise the jury to return a verdict of not guilty for the reason that the evidence introduced by the state was insufficient to prove any offense against the defendants.
The contention of the defendant being that the indictment was insufficient to charge an offense because it failed to allege any fraudulent intent and the evidence was insufficient to prove any fraudulent intent, and therefore the state had failed to make a case.
Under the authority of State of Oklahoma v. Harris et al.,47 Okla. Crim. 344, 288 P. 385, it not being necessary to allege any intent to defraud, the state was not bound to prove any such intent. The trial court therefore erred in sustaining defendant's demurrer and instructing the jury to find the defendant not guilty.
For the reasons stated, the case is reversed.
EDWARDS, P.J., and DAVENPORT, J., concur.